COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-440-CV
 
IN RE CHRISTOPHER A. FAULKNER,                                                                
RELATOR
CREATIVE INNOVATIONS, INC., CI
HOST, INC., AND CAROLE FAULKNER
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and real party's in interest brief and is of the
opinion that relief should be denied. Accordingly, relator's petition for writ
of mandamus is denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                               
PER CURIAM
 
PANEL B: HOLMAN, GARDNER, and WALKER, JJ.
[DELIVERED FEBRUARY 6, 2003]

1. See Tex. R. App. P. 47.4.